Case 2:15-cr-00055-NT Document 200 Filed 09/24/20 Page 1 of 16              PageID #: 4091




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

GREGORY OWENS,                            )
                                          )
              Petitioner,                 )
                                          )
       v.                                 )      2:15-cr-00055-NT
                                          )      2:20-cv-00037-NT
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
              Respondent                  )

            RECOMMENDED DECISION ON 28 U.S.C. § 2255 MOTION

       Petitioner moves pursuant to 28 U.S.C. § 2255 to vacate, set aside or correct his

sentence. (Motion, ECF No. 191.) Following a jury trial, Petitioner was convicted of

interstate domestic violence and discharge of a firearm during and in relation to a crime of

violence; the Court sentenced Petitioner to life in prison. (Judgment, ECF No. 131.) The

First Circuit affirmed. United States v. Owens, 917 F.3d 26 (1st Cir. 2019).

       Petitioner argues (1) his attorneys provided ineffective assistance when they failed

to secure the suppression of evidence following an alleged illegal search, (2) his attorneys

provided ineffective assistance when they failed to challenge what he sees as insufficient

specificity as to an underlying crime of violence, and (3) interstate domestic violence does

not categorically qualify as a crime of violence. (Motion at 6–8.) The Government

requests dismissal. (Response, ECF No. 193.)
Case 2:15-cr-00055-NT Document 200 Filed 09/24/20 Page 2 of 16               PageID #: 4092




       Following a review of the record and after consideration of Petitioner’s motion and

the Government’s request for dismissal, I recommend the Court grant the Government’s

request and dismiss Petitioner’s motion.

                 FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Late one night in December 2014, an armed intruder broke into a house in Saco,

Maine. The intruder shot at the homeowners’ overnight guest (Petitioner’s wife), hitting

her in the head, arm, and torso. The intruder also shot through a door at one of the owners,

hitting him in the arm, neck, and rib area.

       In the early morning hours, Maine police officers notified New Hampshire police

of the shooting; New Hampshire police officers went to Petitioner’s Londonderry, New

Hampshire residence. One officer made his way up the driveway, placed a hand on the

hood of Petitioner’s vehicle, confirmed that it was warm, and retreated to the other officers.

Shortly thereafter, the officers followed Petitioner’s vehicle to a nearby gas station, where

they approached Petitioner.

       Petitioner agreed to be interviewed at the police station. The police officers noted

that Petitioner had blood on his hand and they collected DNA samples from Petitioner.

They also noticed blood and other evidence in the vehicle potentially linking it to the crime

scene. The officers reviewed surveillance video from a gas station and a coffee shop, which

video showed Petitioner wearing dark clothes on the night of the shooting.               Law

enforcement obtained warrants to search Petitioner’s residence, vehicle, and electronic

devices.



                                              2
Case 2:15-cr-00055-NT Document 200 Filed 09/24/20 Page 3 of 16              PageID #: 4093




       In March 2015, Petitioner was indicted on one count of interstate domestic violence

in violation of 18 U.S.C. § 2261(a)(1) and (b)(2) and one count of discharging a firearm

during and in relation to a crime of violence in violation of 18 U.S.C. § 924(c)(1)(A)(iii).

(Indictment, ECF No. 22.) Petitioner moved to dismiss the indictment on double jeopardy

grounds, to suppress the evidence from the search of his vehicle’s hood, and to suppress

the evidence from the search warrants, which he argued were illegally obtained. (Motions,

ECF Nos. 40, 41, 43.) The Court held an evidentiary hearing and denied Petitioner’s

motions. (Suppression Hearing, ECF No. 57; Order, ECF No. 64.) After a trial in February

2016, a jury found Petitioner guilty on both counts. (Verdict, ECF No. 110.) In July 2016,

the Court sentenced Petitioner to 240 months in prison on Count One (interstate domestic

violence) and life in prison on Count Two (discharge of a firearm in relation to a crime of

violence). (Judgment, ECF No. 131.)

       On appeal, Petitioner challenged the sufficiency of the evidence and the Court’s

denial of his pretrial motions. Owens, 917 F.3d at 30. The First Circuit upheld the

conviction and sentence. Id.

                                       DISCUSSION

A.     Legal Standards

       A person may move to vacate his or her sentence on one of four different grounds:

(1) “that the sentence was imposed in violation of the Constitution or laws of the United

States”; (2) “that the court was without jurisdiction” to impose its sentence; (3) “that the

sentence was in excess of the maximum authorized by law”; or (4) that the sentence



                                             3
Case 2:15-cr-00055-NT Document 200 Filed 09/24/20 Page 4 of 16               PageID #: 4094




“is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a); see Knight v. United States,

37 F.3d 769, 772 (1st Cir. 1994).

       “[P]ro se habeas petitions normally should be construed liberally in petitioner’s

favor.” United States v. Ciampi, 419 F.3d 20, 24 (1st Cir. 2005) (citing Estelle v. Gamble,

429 U.S. 97, 106 (1976)). The burden is on the section 2255 petitioner to establish by a

preponderance of the evidence that he or she is entitled to section 2255 relief. David v.

United States, 134 F.3d 470, 474 (1st Cir. 1998); United States v. DiCarlo, 575 F.2d 952,

954 (1st Cir. 1978). When “a petition for federal habeas relief is presented to the judge

who presided at the petitioner’s trial, the judge is at liberty to employ the knowledge

gleaned during previous proceedings and make findings based thereon without convening

an additional hearing.” United States v. McGill, 11 F.3d 223, 225 (1st Cir. 1993).

       A collateral challenge is not a substitute for an appeal. United States v. Frady,

456 U.S. 152, 165 (1982); Berthoff v. United States, 308 F.3d 124, 127 (1st Cir. 2002).

“[A] defendant’s failure to raise a claim in a timely manner at trial or on appeal constitutes

a procedural default that bars collateral review, unless the defendant can demonstrate cause

for the failure and prejudice or actual innocence.”         Berthoff, 308 F.3d at 127–28.

Procedural default is an affirmative defense. Sotirion v. United States, 617 F.3d 27, 32 (1st

Cir. 2010). The First Circuit has recognized that “federal courts have the authority to

consider procedural default sua sponte.” Rosenthal v. O’Brien, 713 F.3d 676, 683 (1st Cir.

2013) (citing Brewer v. Marshall, 119 F.3d 993, 999 (1st Cir. 1997)); see also Daniels v.

United States, 532 U.S. 374, 382-83 (2001) (recognizing that “procedural default rules



                                              4
Case 2:15-cr-00055-NT Document 200 Filed 09/24/20 Page 5 of 16                 PageID #: 4095




developed in the habeas corpus context apply in § 2255 cases”) (citing Frady, 456 U.S. at

167-68).

       An allegation of ineffective assistance of counsel can excuse a procedural default if

the petitioner demonstrates that counsel’s representation “fell below an objective standard

of reasonableness.” Strickland v. Washington, 466 U.S. 668, 688 (1984). The petitioner

must also demonstrate that “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.

A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id. at 694. A district court reviewing a claim of ineffective assistance of counsel

need not address both prongs of the Strickland test because a failure to meet either prong

will undermine the claim. Id. at 697. If a petitioner’s “claims fail on the merits, his related

claims that counsel rendered ineffective assistance in failing to press the claims at trial or

on appeal must also fail.” Tse v. United States, 290 F.3d 462, 465 (1st Cir. 2002) (per

curiam).

       Under the law of the case doctrine, “issues disposed of in a prior appeal will not be

reviewed again by way of a 28 U.S.C. § 2255 motion.” Singleton v. United States, 26 F.3d

233, 240 (1st Cir. 1994) (internal modifications and quotation marks omitted); see also

Elwell v. United States, 95 F.3d 1146, 1996 WL 516138 at *5 (1st Cir. 1996) (holding that

a petitioner “is not entitled on collateral review to relitigate issues raised on direct appeal,

absent an intervening change in the law”); White v. United States, 371 F.3d 900, 902 (7th

Cir. 2004) (collecting cases and explaining limited exceptions).



                                               5
Case 2:15-cr-00055-NT Document 200 Filed 09/24/20 Page 6 of 16                 PageID #: 4096




       “Evidentiary hearings on § 2255 petitions are the exception, not the norm, and there

is a heavy burden on the petitioner to demonstrate that an evidentiary hearing is warranted.

An evidentiary hearing ‘is not necessary when a [§] 2255 petition (1) is inadequate on

its face, or (2) although facially adequate, is conclusively refuted as to the alleged facts by

the files and records of the case.’” Moreno-Morales v. United States, 334 F.3d 140, 145

(1st Cir. 2003) (citation omitted) (quoting DiCarlo, 575 F.2d at 954 (quotation marks

omitted)).

       Summary dismissal of a motion is permitted when the allegations are “‘vague,

conclusory, or palpably incredible,’” even “‘if the record does not conclusively and

expressly belie [the] claim.’” David, 134 F.3d at 478 (quoting Machibroda v. United States,

368 U.S. 487, 495 (1962)). A court can reasonably require a petitioner to supply the court

with salient details of the claim prior to permitting discovery or a hearing. Id. (holding that

“the district court did not abuse its discretion in refusing to license a fishing expedition”).

B.     Search of the Car Hood

       Petitioner argues his trial and appellate attorneys provided ineffective assistance

because they failed to argue persuasively and successfully that an illegal search occurred

when a police officer walked up the driveway and touched the hood of Petitioner’s vehicle

to determine whether it was still warm. Petitioner essentially reasserts the argument he

presented to the Court at the suppression hearing, faulting counsel for focusing on whether

the driveway was within the curtilage rather than the fact that the driveway was on private

property.



                                               6
Case 2:15-cr-00055-NT Document 200 Filed 09/24/20 Page 7 of 16                PageID #: 4097




       Petitioner’s argument fails, however, because he misinterprets United States v.

Jones, 565 U.S. 400 (2012)—which held that attaching a GPS device to a suspect’s vehicle

constitutes a search under the Fourth Amendment—as standing for the proposition that all

intrusions onto private property require a warrant. While the Court in Jones reaffirmed the

relevance of private property boundaries and trespass law to Fourth Amendment inquiries,

id. at 409 (“the Katz reasonable-expectation-of-privacy test has been added to, not

substituted for, the common-law trespassory test”), the Court explicitly rejected the

assertion that any physical intrusion onto private property constitutes a Fourth Amendment

search, regardless of whether that area was within the curtilage of the home or not. Id. at

411 (intrusion into private land that is beyond the curtilage of the home, such as an open

field, “did not constitute a Fourth Amendment search even though it was a trespass at

common law” because private property outside the curtilage of a home “is not one of those

protected areas enumerated in the Fourth Amendment”). Petitioner, therefore, has not

shown that the Court incorrectly analyzed the Fourth Amendment issue by focusing on the

curtilage of the home, or that counsel should have made other arguments based on the

bounds of Plaintiff’s property, rather than the curtilage.

       Even if Petitioner had a basis to challenge the legality of the officer’s entry onto the

property to touch the hood of the vehicle, he is barred from asserting the argument on

postconviction review because the First Circuit directly considered and upheld the legality

of the officer’s conduct, and Petitioner has not identified any mistake or intervening change

in the law that would alter the First Circuit’s analysis on the issue. See Singleton v. United

States, 26 F.3d 233, 240 (1st Cir. 1994); Elwell v. United States, 95 F.3d 1146, 1996 WL

                                              7
Case 2:15-cr-00055-NT Document 200 Filed 09/24/20 Page 8 of 16                           PageID #: 4098




516138 at *5 (1st Cir. 1996). Moreover, the First Circuit reasoned that “even assuming

that the driveway formed part of the house’s curtilage” and was therefore generally

protected against warrantless intrusions, “[the officer] faced exigent circumstances when

he entered the driveway and placed his hand on [Petitioner’s] vehicle,” which meant that

his “warrantless search [was] within the bounds of the Fourth Amendment.” Owens, 917

F.3d at 35. Given the First Circuit’s finding of exigent circumstances, Petitioner cannot

prevail on his challenge to the Court’s analysis because if the officer’s entry onto the

property constituted a search for Fourth Amendment purposes, the search was lawful.

        Because Petitioner is barred from collaterally challenging the legality of the

officer’s entry onto the property to touch the vehicle hood, and because Petitioner’s

underlying arguments regarding the entry and touch of the hood lack merit, Petitioner

cannot establish that counsel performed deficiently or that he was prejudiced1 by counsels’

decisions.




1
  Petitioner also cannot show prejudice because even if he did have a meritorious Fourth Amendment
argument regarding the suppression of the evidence that flowed from the search of the hood, there is no
reasonable likelihood of a different result. The evidence of the hood’s warmth played a very limited role
at trial, because Petitioner’s own account acknowledged that he had driven the car in the early morning
hours. With all the other evidence, there is no likelihood of a different result if that evidence alone were
omitted. Petitioner also has not shown that the evidence the officers subsequently collected would have
been excluded as “fruit of the poisonous tree” if the hood search was deemed unlawful, because there is no
reason to suggest that the officers would not have followed Petitioner and collected the subsequent evidence
even if the officers did not know the hood was warm. See Wong Sun v. United States, 371 U.S. 471, 488
(1963) (to determine whether evidence is excluded as fruit of the poisonous tree, the “apt question in such
a case is whether, granting establishment of the primary illegality, the evidence to which instant objection
is made has been come at by exploitation of that illegality or instead by means sufficiently distinguishable
to be purged of the primary taint”) (quotation omitted). In other words, because there was an insufficient
causal connection between the hood touch and the rest of the evidence against Petitioner, the subsequent
evidence was not the “fruit” of the hood touch and would not have been excluded even if Petitioner could
establish a Fourth Amendment violation regarding the hood touch.

                                                     8
Case 2:15-cr-00055-NT Document 200 Filed 09/24/20 Page 9 of 16                          PageID #: 4099




C.      Sufficiency of the Indictment

        Petitioner claims his attorneys provided ineffective assistance by failing to

challenge the Court’s subject matter jurisdiction or to move for the dismissal of the

indictment because the Government allegedly failed to list a specific underlying crime of

violence. Petitioner’s argument fails because the indictment specifically alleged underlying

crimes of violence, namely “attempted murder and aggravated assault, against [Petitioner’s

wife], causing life threatening bodily injury to her.” (Indictment at 1.) The Court instructed

the jury that it must find “beyond a reasonable doubt that Petitioner committed either the

crime of attempted murder and/or the crime of aggravated assault against [Petitioner’s

wife] in the course of or as a result of interstate travel.” (Trial Transcript at 2039, ECF No.

178). The Court also instructed the jury on the elements of the two underlying crimes. (Id.

at 2039–41.)2

        Because Petitioner’s challenges to the indictment and the Court’s jurisdiction lack

merit, Petitioner has not established that counsel performed deficiently by failing to make

the arguments or that Petitioner was prejudiced as a result of counsel’s decisions.

D.      Categorical Crime of Violence

        Petitioner contends that his life sentence on Count Two pursuant to 18 U.S.C. §

924(c)(1)(A)(iii) was unlawful because his underlying crime, 18 U.S.C. § 2261(a)(1), does




2
  To the extent that Petitioner argues that the Government was required to pick a single underlying crime
that might satisfy the “crime of violence” element, his argument is unpersuasive because a jury need not be
unanimous on alternate means or methods of satisfying elements, as long as the jury agrees that the element
is satisfied. See infra Part D.

                                                    9
Case 2:15-cr-00055-NT Document 200 Filed 09/24/20 Page 10 of 16                  PageID #: 4100




 not qualify as a “crime of violence” as defined in § 924(c). Section 924(c)(1)(A)(iii)

 provides in relevant part:

        any person who, during and in relation to any crime of violence or drug
        trafficking crime . . . uses or carries a firearm, or who, in furtherance of any
        such crime, possesses a firearm, shall, in addition to the punishment provided
        for such crime of violence or drug trafficking crime . . . if the firearm is
        discharged, be sentenced to a term of imprisonment of not less than 10 years.

 Because the additional consecutive penalty is framed as a mandatory minimum with no

 maximum, “the maximum penalty under 18 U.S.C. § 924(c)(1)(A)(iii) . . . is life

 imprisonment.” United States v. Ortiz-Garcia, 665 F.3d 279, 282 (1st Cir. 2011).

        Section 924(c) defines the term “crime of violence” using two clauses, the

 “elements” clause (also called the “force” clause) and the “residual” clause. See United

 States v. Cruz-Rivera, 904 F.3d 63, 65 (1st Cir. 2018). The elements clause includes any

 felony that “has as an element the use, attempted use, or threatened use of physical force

 against the person or property of another.” 18 U.S.C. § 924(c)(3)(A). The residual clause

 includes any felony “that by its nature, involves a substantial risk that physical force against

 the person or property of another may be used in the course of committing the offense.”

 Id. § 924 (c)(3)(B). The words “physical force” in this context means “violent force—that

 is, force capable of causing physical pain or injury to another person.” Johnson v. United

 States, 559 U.S. 133, 140 (2010) (Johnson I) (emphasis in original).

        In a series of cases beginning in 2015, the Supreme Court struck down as

 unconstitutionally vague several similar statutory provisions to the residual clause of

 § 924(c)(3)(B), see Johnson v. United States, 576 U.S. 591 (2015) (Johnson II), and the

 Supreme Court struck down that specific residual clause provision in 2019. United States

                                               10
Case 2:15-cr-00055-NT Document 200 Filed 09/24/20 Page 11 of 16                   PageID #: 4101




 v. Davis, 139 S. Ct. 2319 (2019). The question here, therefore, is whether Petitioner’s

 predicate offense under § 2261(a)(1) and (b)(2) satisfies the elements clause definition of

 “crime of violence” in § 924(c)(3)(A).

        When analyzing whether a predicate offense fits within a penalty-enhancing term

 like “crime of violence,” courts use a categorical or modified categorical approach. United

 States v. Mohamed, 920 F.3d 94, 101 (1st Cir. 2019) (citing Mathis v. United States, 136

 S.Ct. 2243, 2249 (2016); Taylor v. United States, 495 U.S. 575, 588 (1990)). “In short,

 [courts] look to the statutory definition of the offense in question, as opposed to the

 particular facts underlying the conviction.” United States v. Davila-Felix, 667 F.3d 47, 56

 (1st Cir. 2011) (internal quotations omitted). A statute of conviction can only serve as a

 predicate offense “if the statute’s elements are the same as, or narrower than” the federal

 elements of the enhancement. See Descamps v. United States, 570 U.S. 254, 257 (2013).

        When a statute “sets out a single (or ‘indivisible’) set of elements”, the

 straightforward categorical approach applies, but when a statute has “a more complicated

 (sometimes called ‘divisible’) structure . . . list[ing] elements in the alternative, and thereby

 defin[ing] multiple crimes” courts use the modified categorical approach. Mathis, 136 S.

 Ct. at 2248–49. Under the modified categorical approach, “a sentencing court looks to a

 limited class of documents (for example, the indictment, jury instructions, or plea

 agreement and colloquy) to determine what crime, with what elements, a defendant was

 convicted of.” Id. at 2249 (citing Shepard v. United States, 544 U.S. 13, 26 (2005)). The

 modified categorical approach, however, “gives a sentencing court no special warrant to

 explore the facts of an offense, rather than to determine the crime’s elements and compare

                                                11
Case 2:15-cr-00055-NT Document 200 Filed 09/24/20 Page 12 of 16                  PageID #: 4102




 them with the generic definition.” Id. at 2251. In Mathis, the Supreme Court instructed

 courts to distinguish between a statute “that lists multiple elements disjunctively”—thereby

 creating a divisible statute defining separate crimes and permitting resort to the modified

 approach—and a statute that merely “enumerates various factual means of committing a

 single element”—thereby creating an indivisible statute defining a single crime analyzed

 under the unmodified categorical approach. Id. at 2249–50. Elements must be specifically

 charged and admitted by a defendant or found by a jury beyond a reasonable doubt, but “a

 jury need not find (or a defendant admit) any particular” method or means. Id. at 2249–

 50, 2256.

        Pursuant to § 2261(a)(1) anyone who (1) “travels in interstate or foreign commerce

 or enters or leaves Indian country or is present within the special maritime and territorial

 jurisdiction of the United States,” (2) with the intent to kill, injure, harass, or intimidate,”

 (3) “a spouse, intimate partner, or dating partner,” and who, (4) “in the course of or as a

 result of such travel or presence, commits or attempts to commit a crime of violence against

 that spouse, intimate partner, or dating partner” commits a crime. The base penalty for that

 crime is “not more than 5 years” imprisonment, § 2261(b)(5), but the penalty is increased

 to a maximum of 10 years if serious bodily injury to the victim results or if the offender

 uses a dangerous weapon, § 2261(b)(3); to a maximum of 20 years if permanent

 disfigurement or life threatening bodily injury to the victim results, § 2261(b)(2); and to a

 maximum of life if death results, § 2261(b)(1).

        Petitioner argues that § 2261 is indivisible. While several portions of the text of §

 2261(a) contemplate alternatives, in terms of distinguishing between elements and means,

                                               12
Case 2:15-cr-00055-NT Document 200 Filed 09/24/20 Page 13 of 16                         PageID #: 4103




 see Mathis, 136 S. Ct. at 2249–51, 2256, the alternatives could be construed as means or

 methods, rather than alternate elements. Accordingly, when assessing § 2261(a), without

 consideration of the enhanced penalty provisions in § 2261(b), the Court is arguably not

 permitted to look to the Shepherd documents to determine which mental states or

 underlying crimes the Government charged. See United States v. Jacobs, No. 7:98-CR-02-

 JMH-HAI, 2020 WL 3421765, at *6–7 (E.D. Ky. June 22, 2020) (“Neither section of §

 2261(a) defines multiple crimes” so “the Court must use the categorical approach, not the

 modified categorical approach, to analyze the statute and determine if it is a predicate crime

 of violence for purposes of § 924(c)’s elements clause”).

         Focusing on the second element, Petitioner argues that § 2261(a) is not categorically

 a crime of violence because it can be committed by harassment or intimidation alone.

 Harassment or intimidation does not necessarily require “force capable of causing physical

 pain or injury to another person,” see Johnson I, 559 U.S. at 140, but Petitioner’s argument

 ignores the fourth element of § 2261(a), which requires an attempted or committed “crime

 of violence against that spouse, intimate partner, or dating partner.” Because the fourth

 element of § 2261(a) itself requires a further predicate crime of violence3 “[t]he only

 conclusion that can be reached is that a § 2261 conviction must also have, as an element, a

 crime of violence that contains, as an element, the use, attempted use, or threatened use of




 3
   The identical phrase “crime of violence” within § 2261(a) is defined with an identical elements and
 residual clause at 18 U.S.C. § 16. The Supreme Court also struck down that residual clause in Sessions v.
 Dimaya, 138 S. Ct. 1204 (2018).


                                                    13
Case 2:15-cr-00055-NT Document 200 Filed 09/24/20 Page 14 of 16                             PageID #: 4104




 physical force: the exact definition also required under § 924(c)(3)(A).” Jacobs, 2020 WL

 3421765 at *10.

         Even if the “crime of violence” incorporated within the fourth element of § 2261(a)

 could be distinguished from the “crime of violence” in §924(c)(3)(A), 4 Petitioner’s

 challenge would still fail because he was also specifically charged with causing life-

 threatening bodily injury, triggering the twenty-year penalty provision at § 2261(b)(2). In

 a similar context, the First Circuit determined that a base crime with separate penalty

 provisions—including an enhanced penalty provision when the crime resulted in bodily

 injury—created an overall statute that was “plainly divisible.” United States v. Taylor, 848

 F.3d 476, 492 (1st Cir. 2017). The statute here is divisible, therefore, as to the versions

 created by the enhanced penalty provisions in § 2261(b). Based on Petitioner’s indictment

 and other Shepherd documents, a fifth element of “resulting in life-threatening bodily

 injury” is added to the four elements previously discussed. Because “the bodily injury

 requirement at a minimum connotes the use of physical force,” Jacobs, 2020 WL 3421765

 at *11, Petitioner’s actual offense defined by the combination of § 2261(a) and (b)(2) was

 a crime of violence for purposes of § 924(c).




 4
   One possible distinction is that § 2261(a) can be satisfied with an attempted crime of violence. In the
 similar context of the term “violent felony,” courts have found it difficult to determine whether an attempted
 violent felony necessarily constitutes a violent felony because it depends on how strictly courts have applied
 the underlying attempt statute. See e.g., Morris v. United States, 827 F.3d 696, 697 (7th Cir. 2016).
 However, because the term “crime of violence” includes the “attempted use” of force, those courts that
 have addressed the specific question here have determined that “when a substantive offense is a crime of
 violence under 18 U.S.C. § 924(c)(3)(A), an attempt to commit that offense is also a crime of violence.”
 United States v. Dominguez, 954 F.3d 1251, 1255 (9th Cir. 2020).

                                                      14
Case 2:15-cr-00055-NT Document 200 Filed 09/24/20 Page 15 of 16                             PageID #: 4105




         Because Petitioner’s arguments concerning crimes of violence fail regardless of

 whether the categorical approach or the modified categorical approach applies, Petitioner

 is not entitled to postconviction relief, his attorneys did not provide ineffective assistance

 of counsel by failing to present the argument at trial or on appeal, and Petitioner was not

 prejudiced as a result of those decisions.5

                                               CONCLUSION

         Based on the foregoing analysis, an evidentiary hearing is not warranted under Rule

 8 of the Rules Governing Section 2255 Cases. In addition, I recommend that the Court

 deny Petitioner’s motion for habeas relief under 28 U.S.C. § 2255 and grant the

 Government’s request to dismiss the motion. I further recommend that the Court deny a

 certificate of appealability pursuant to Rule 11 of the Rules Governing Section 2255 Cases

 because there is no substantial showing of the denial of a constitutional right within the

 meaning of 28 U.S.C. § 2253(c)(2).

                                                 NOTICE

                A party may file objections to those specified portions of a magistrate
         judge’s report or proposed findings or recommended decisions entered
         pursuant to 28 U.S.C. 636(b)(1)(B) for which de novo review by the district
         court is sought, together with a supporting memorandum, within fourteen


 5
   The Government also argues that Petitioner is procedurally barred from presenting the argument because
 he did not present it on direct appeal. See Bousley v. United States, 523 U.S. 614, 623 (1998). Petitioner
 also casts his argument as one of ineffective assistance of counsel in order to provide cause for any
 procedural default. While the Government acknowledges that Davis would offer retroactive relief if
 Petitioner had been convicted under the residual clause, the Government asserts that he was actually
 convicted under the elements clause, that his argument is really a Mathis claim, not a Davis claim, and that
 Petitioner could have presented his Mathis argument on direct appeal. Because Petitioner’s argument
 regarding the inapplicability of the elements clause is only relevant once the residual clause is disregarded,
 it is not entirely clear how his claim should be characterized under Mathis and Davis. Because of that
 uncertainty, and because the underlying argument lacks merit in any event, the Court need not address those
 issues.

                                                      15
Case 2:15-cr-00055-NT Document 200 Filed 09/24/20 Page 16 of 16                PageID #: 4106




       (14) days of being served with a copy thereof. A responsive memorandum
       shall be filed within fourteen (14) days after the filing of the objection.

              Failure to file a timely objection shall constitute a waiver of the right
       to de novo review by the district court and to appeal the district court's order.

                                                   /s/ John C. Nivison
                                                   U.S. Magistrate Judge

 Dated this 24th day of September, 2020.




                                              16
